In the

         United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 13‐3113 
CHARLES D. KELLER, 
                                                          Plaintiff‐Appellant, 

                                                    v. 

UNITED STATES OF AMERICA 
                                                          Defendant‐Appellee. 
                                 ____________________ 

               Appeal from the United States District Court for the 
               Southern District of Indiana, Terre Haute Division. 
                No. 2:09‐cv‐297—Jane E. Magnus‐Stinson, Judge. 
                                  ____________________ 

    SUBMITTED MAY 23, 2014 — DECIDED NOVEMBER 17, 2014 
                  ____________________ 

      Before WILLIAMS, TINDER, and HAMILTON, Circuit Judges. 
   HAMILTON,  Circuit  Judge.  Plaintiff  Charles  D.  Keller,  a 
federal prisoner, has sued the federal government to recover 
damages for an assault by another prisoner that he suffered 
                                                 
        After  an  examination  of  the  briefs  and  the  record,  we  concluded 

that oral argument was unnecessary. Thus, the appeal was submitted on 
the briefs and the record.  See Fed. R. App. P. 34(a)(2). 
      
2                                                        No. 13‐3113 

in  the  United  States  Penitentiary  in  Terre  Haute,  Indiana. 
Keller  appeals  from  a  grant  of  summary  judgment  in  the 
government’s favor, so we must consider the evidence in the 
light  most  favorable  to  him  and  draw  all  reasonable  infer‐
ences in his favor. Parrott v. United States, 536 F.3d 629, 630–
31 (7th Cir. 2008). Accordingly, we must assume the facts are 
as stated in this opinion, but without vouching for their ob‐
jective truth. 
    When Keller was admitted to the Terre Haute facility, he 
told  the  intake  psychologist,  Dr.  Joseph  Bleier,  that  he  suf‐
fered from mental illness that affected his ability to function 
and feared that he would be attacked if he were placed in the 
general  prison  population.  Dr.  Bleier  nevertheless  placed 
Keller in the general population. While on his way to lunch 
on  October  25, 2007, Keller was attacked by another  inmate 
without  provocation.  The  attack  lasted  several  minutes 
without  intervention  by  guards.  Keller  was  beaten  brutally 
and left lying unconscious in the prison yard. The attack oc‐
curred  at  the  base  of  prison  watchtower  7,  which  stands  at 
the boundary between Units 1 and 2 of the prison yard. No 
prison  guard  saw  the  attack.  Keller  was  eventually  spotted 
lying  face‐down  and  unconscious  on  the  ground.  Examina‐
tions  by  the  prison  medical  staff  and  a  nearby  hospital 
emergency  room  revealed  extensive  injuries  to  his  face  and 
head. 
    Keller filed suit against the United States under the Fed‐
eral  Tort  Claims Act,  see  28  U.S.C.  §  2674,  alleging  that  the 
attack resulted from the prison’s negligence. He argues that 
several  prison  employees  violated  mandatory  regulations 
and orders governing their conduct, thus allowing the attack 
to occur and continue. According to Keller, Dr. Bleier did not 
No. 13‐3113                                                           3 

examine all of his available medical documents before decid‐
ing to release him into the general prison population, as re‐
quired  by  applicable  regulations.  Keller  also  contends  that 
the  prison  guards  assigned  to  Tower  7,  Unit  1,  and  Unit  2 
failed  to  monitor  their  assigned  areas  of  the  yard  because 
they were lazy or inattentive in violation of their post orders. 
The  district  court  granted  the  government’s  motion  for 
summary  judgment  based  on  the  discretionary  function  ex‐
ception  to  liability  under  the  Act.  See  28  U.S.C.  § 2680(a). 
This appeal followed. 
    The Federal Tort Claims Act (FTCA) gives district courts 
exclusive jurisdiction over claims “for injury or loss of prop‐
erty,  or  personal  injury  or  death  caused  by  the  negligent  or 
wrongful  act  or  omission  of  any  employee  of  the  govern‐
ment  while  acting  within  the  scope  of  his  office  or employ‐
ment, under circumstances where the United States, if a pri‐
vate  person,  would  be  liable  to  the  claimant  in  accordance 
with  the  law  of  the  place  where  the  act  or  omission  oc‐
curred.”  28  U.S.C.  §  1346(b)(1);  see  also  28  U.S.C.  § 2674. 
Prisoners can sue under the FTCA “to recover damages from 
the United States Government for personal injuries sustained 
during confinement in a federal prison, by reason of the neg‐
ligence  of  a  government  employee.”  United  States  v.  Muniz, 
374  U.S.  150,  150  (1963);  see  also,  e.g.,  Coulhurst  v.  United 
States, 214 F.3d 106 (2d Cir. 2000) (allowing prisoner to pur‐
sue  FTCA  claim);  Bultema  v.  United  States,  359  F.3d  379  (6th 
Cir. 2004) (same); Gil v. Reed, 381 F.3d 649, 659 (7th Cir. 2004) 
(same);  Mackovich  v.  United  States,  630  F.3d  1134  (8th  Cir. 
2011) (same). 
   This  waiver  of  the  United  States’  sovereign  immunity  is 
limited  by  several  exceptions,  including  the  discretionary 
4                                                          No. 13‐3113 

function exception codified in 28 U.S.C. § 2680(a). The excep‐
tion  is  in  the  second  half  of  a  provision  that  states  in  full: 
“The  provisions  of  this  chapter  and  section  1346(b)  of  this 
title shall not apply to—(a) Any claim based upon an act or 
omission of an employee of the Government, exercising due 
care,  in  the  execution  of  a  statute  or  regulation,  whether  or 
not such statute or regulation be valid, or based upon the ex‐
ercise or performance or the failure to exercise or perform a 
discretionary function or duty on the part of a federal agen‐
cy  or  an  employee  of  the  Government,  whether  or  not  the 
discretion involved be abused.” 
    Case law elaborates the scope of this discretionary func‐
tion exception. Two requirements must be met. First, the act 
involved must be discretionary in the sense that it “involves 
an element of judgment or choice.” Palay v. United States, 349 
F.3d 418, 427 (7th Cir. 2003), quoting United States v. Gaubert, 
499  U.S.  315,  322  (1991)  (internal  formatting  omitted).  This 
means that where an employee deviates from a course of ac‐
tion  prescribed  by  federal  statute,  regulation  or  policy,  the 
employee’s acts are not immune from suit. Gaubert, 499 U.S. 
at 322; Berkovitz v. United States, 486 U.S. 531, 536 (1988); Pa‐
lay,  349  F.3d  at  427.  Second,  “the  exception  protects  only 
governmental actions and decisions based on considerations 
of public policy.” Gaubert, 499 U.S. at  322; Palay,  349 F.3d  at 
427–28;  Calderon  v.  United  States,  123  F.3d  947,  949  (7th  Cir. 
1997). 
    The discretionary function exception is an affirmative de‐
fense to liability under the FTCA that the government must 
plead and prove. Parrott v. United States, 536 F.3d 629, 634–35 
(7th  Cir.  2008);  Reynolds  v.  United  States,  549  F.3d  1108,  1112 
(7th Cir. 2008); Stewart v. United States, 199 F.2d 517, 520 (7th 
No. 13‐3113                                                         5 

Cir. 1952); S.R.P. ex rel. Abunabba v. United States, 676 F.3d 329, 
333 n.2 (3d Cir. 2012) (collecting cases from other circuits). To 
support  summary  judgment  under  the  exception,  the  gov‐
ernment must offer evidence that shows beyond reasonable 
dispute  that its conduct was shielded by  the exception. The 
district court, however, placed the burden on Keller to prove 
that the exception did not apply. This was a legal error that 
requires reversal unless the error was harmless. 
    The government argued in its summary judgment briefs 
that  the  discretionary  function  exception  always  shields  the 
government from liability for inmate violence, citing our de‐
cision in Calderon v. United States, 123 F.3d 947 (7th Cir. 1997). 
That argument substantially overstates our holding in Calde‐
ron and overlooks other cases on point. See, e.g., Parrott, 536 
F.3d  at  638  (reversing  summary  judgment  based  on  discre‐
tionary  function  exception  where  prisoner  alleged  guards 
failed  to  comply  with  order  separating  him  from  another 
prisoner);  Palay,  349  F.3d  at  432  (reversing  dismissal  on 
pleadings  based  on  discretionary  function  exception  where 
prisoner alleged guards’ negligence allowed other prisoners 
to  beat  him).  “Unstated  but  implicit  in  Calderon  is  the  as‐
sumption that prison officials in that case had taken note of 
the threats against the plaintiff in that case and weighed the 
relevant  considerations  in  deciding  how  best  to  act  (or  not) 
in response to those threats.” Palay, 349 F.3d at 432. 
   By  contrast,  if  prison  officials  behaved  negligently  with‐
out making a discretionary judgment of the type shielded by 
the  exception,  the  discretionary  function  exception  would 
not  apply  to  their  conduct.  Id.  Prison  guards  who  “left  the 
unit unattended in order to enjoy a cigarette or a snack,” for 
example,  would  not  be  covered  by  the  exception,  because 
6                                                         No. 13‐3113 

they  would  not  have  made  the  kind  of  discretionary  judg‐
ment  that  the  exception  is  designed  to  protect.  Id.  In  other 
words,  if  prison  personnel  violate  a  mandatory  regulation, 
the  exception  does  not  apply  because  “there  is  no  room  for 
choice and the action will be contrary to policy.” Gaubert, 499 
U.S. at 324; see also Parrott, 536 F.3d at 638. 
    Here, Keller has alleged that both the intake psychologist 
and the prison guards assigned to monitor the relevant sec‐
tions  of  the  yard  violated  mandatory  regulations  that  gov‐
erned  their  conduct.  Unlike  the  guards  in  Calderon,  Keller 
argues,  the  guards  and  intake  psychologist  in  this  case  did 
not  exercise  discretion  allowed  to  them  under  applicable 
regulations,  but  rather  failed  to  comply  with  mandatory 
regulations and orders. If that is the case, then their alleged 
negligence would not fall within the scope of the discretion‐
ary  function  exception.  See  Gaubert,  499  U.S.  at  324;  Parrott, 
536 F.3d at 638; Palay, 349 F.3d at 432. 
   At  this  stage,  the  record  in  this  case  presents  a  situation 
similar to Parrott v. United States, 536 F.3d 629 (7th Cir. 2008). 
Parrott, also a federal prisoner at the Terre Haute facility, al‐
leged  that  prison  guards  violated  a  mandatory  separation 
order so that another inmate was able to attack him. We re‐
versed  summary  judgment  for  the  government  because  the 
discretionary function exception would not protect the gov‐
ernment  from  liability  under  those  circumstances.  Parrott, 
536  F.3d  at  638.  We  see  no  reason  to  take  a  different  ap‐
proach  in  this  case.  We  reject  the  government’s  argument 
that all prisoner attacks fall within the discretionary function 
exception. 
   We therefore turn to the record to determine whether the 
discretionary  function  exception  applied  in  this  case.  We 
No. 13‐3113                                                                   7 

cannot  conclude,  based  on  the  evidence  in  the  record,  that 
the exception necessarily shields the government from liabil‐
ity for the attack on Keller. Keller contends that both the in‐
take  psychologist  who  screened  him  upon  arrival  at  the 
Terre Haute facility and the prison guards assigned to Units 
1 and 2 violated mandatory orders before the attack. Accord‐
ing to Keller, the intake psychologist did not examine all of 
his  available  medical  documents,  as  required  by  applicable 
regulations,  before  deciding  to  release  him  into  the  general 
prison population. Keller also argues that the prison guards 
assigned  to  Unit  1  and  Unit  2  failed  to  monitor  their  as‐
signed  areas  of  the  yard  because  they  were  lazy  or  inatten‐
tive, violating their post orders.1 
    The  scant  record  available  to  both  the  district  court  and 
this  panel  makes  it  difficult  to  determine  what  procedures 
and regulations applied to the intake psychologist and pris‐
on guards at the Terre Haute facility. The government object‐
ed to nearly all of Keller’s discovery requests on the ground 
that releasing the information requested to a prisoner would 
create safety concerns. A magistrate judge reviewed the dis‐
puted  documents  in  camera,  concluded  that  many  were  not 
relevant to Keller’s case, and allowed the government to re‐
lease the rest in heavily redacted form. The district court did 
not  have  the  unredacted  documents  before  it  when  it  ruled 
on the government’s summary judgment motion, which was 
based on  the court’s determination that the documents  con‐


                                                 
      1 Keller concedes that there is a blind spot at the base of Tower 7, so 

the  guards  stationed  in  Tower  7  cannot  see  the  area  where  Keller  was 
attacked.  Accordingly,  Keller  cannot  base  his  claim  upon  alleged  negli‐
gence by the Tower 7 guards. 
8                                                               No. 13‐3113 

tained  no  mandatory  procedures  or  directives  violated  by 
the prison guards stationed at Units 1 and 2. 
     These  extensive  redactions  make  it  impossible  for  this 
court  to  ascertain  exactly  what  regulations  and  procedures 
governed  the  conduct  of  the  intake  psychologist  and  the 
prison  guards.  The  information  we  do  have,  however,  sug‐
gests that both the intake psychologist and the prison guards 
were  subject  to  specific  regulations  and  orders  governing 
their  conduct.  For  example,  we  know  from  the  record  that 
Program  Statement  5324.07  requires  psychology  services  to 
“develop  local  procedures  to  clear  inmates  with  a  PSY 
ALERT  assignment,”  which  suggests  that  the  Terre  Haute 
facility  had  mandatory  local  procedures  that  needed  to  be 
followed  when  clearing  inmates.  Dr.  Bleier’s  affidavit  simi‐
larly  refers  to  procedures  used  to  clear  inmates  like  Keller 
who  had  a  “PSY  ALERT.”  Those  procedures  are  not  in  the 
record, and in their absence, we cannot conclude as a matter 
of  law  that  they  did  not  constrain  Dr.  Bleier’s  discretion  to 
place Keller in the general population.2 
    The  government  has  also  failed  to  establish  that  the  ac‐
tions of the prison guards assigned to Units 1 and 2 are pro‐
tected  by  the  discretionary  function  exception.  The  govern‐
ment relies on the declaration of a prison administrator that 

                                                 
     2 Both Dr. Bleier and the chief psychologist at the Terre Haute facili‐
ty stated in their affidavits that no mandatory procedures were violated 
in  Keller’s  screening.  Neither  affidavit,  however,  discusses  what  those 
procedures were or whether they constrained Dr. Bleier’s discretion. On 
the  other  hand,  the  affidavits  suggest  that  mandatory  procedures  gov‐
erned intake screening at the Terre Haute facility, reinforcing our conclu‐
sion  that  remand  is  necessary  to  determine  the  nature  of  those  proce‐
dures and whether Dr. Bleier complied with or violated them. 
No. 13‐3113                                                        9 

guards  assigned  to  different  areas  of  the  compound  are  in‐
terchangeable and that guards do not need to be in any par‐
ticular area at any given time. However, the heavily redacted 
documents  in  the  record  suggest  that  prison  guards  are  as‐
signed to specific areas of the yard and are required to moni‐
tor their areas and to respond to emergency situations with‐
in them. In other words, guards cannot choose, at least with‐
out  a  good  reason,  to  stop  monitoring  their  assigned  areas 
without  violating  their  explicit  responsibilities  under  the 
post orders. Keller alleges that the guards stopped monitor‐
ing  their  assigned  areas  as  required  by  the  post  orders  be‐
cause they were lazy and inattentive. There is no evidence to 
the contrary in the record. Based on the summary judgment 
record, then, we cannot conclude as a matter of law that the 
guards’  behavior  is  shielded  by  the  discretionary  function 
exception. 
     If  as  the  government  suggests  in  its  brief  the  guards 
made a “policy” choice that caused them to neglect an area 
of  the  yard  because  they  were  pursuing  other  policy  objec‐
tives  within  their  discretion  (such  as  walking  the  perimeter 
or supervising trash collection), then perhaps that would be 
shielded by the discretionary function exception. But there is 
no evidence to that effect in the record, and the government’s 
say‐so in its briefs is not enough to support summary judg‐
ment. The government points to no evidence in the record to 
contradict  Keller’s  claims  that  the  guards  were  simply  lazy 
or  inattentive. “That type  of carelessness would  not be cov‐
ered  by  the  discretionary  function  exception,  as  it  involves 
no element of choice or judgment grounded in public policy 
considerations.” Palay, 349 F.3d at 432. 
10                                                       No. 13‐3113 

    Accordingly,  we  conclude  that  the  government  did  not 
sustain its burden to prove as a matter of law that the discre‐
tionary  function  exception  shielded  it  from  liability  for  the 
brutal  attack  that  seriously  injured  Keller.  Summary  judg‐
ment  was  improperly  granted  for  the  government  on  that 
basis, and the district court’s error was not harmless. 
     We  do  not  reach  Keller’s  claims  that  the  district  court 
abused  its  discretion  in  denying  his  motion  to  compel  dis‐
covery  or  his  motion  for  appointment  of  counsel.  Keller  is 
free  to  pursue  further  discovery  on  remand,  and  can  of 
course renew his motion for appointment of counsel as well. 
We note in closing, however, that the district court may wish 
to  revisit  its  determination  on  both  matters  in  light  of  this 
opinion. See Parrott, 536 U.S. at 638–39 (finding that district 
court  had  abused  its  discretion  in  handling  injured  prison‐
er’s discovery requests). The district court’s resolution of the 
discovery disputes in this case resulted in a record so limited 
that  it  could  not  support  summary  judgment  for  the  gov‐
ernment. A better‐developed record would have allowed the 
district court and this court to assess better the merits of the 
government’s motion for summary judgment. 
   We  REVERSE  the  district  court’s  grant  of  summary 
judgment  and  REMAND  the  case  for  further  proceedings 
consistent with this opinion.